Title: From Thomas Jefferson to Henry Knox, 8 April 1800
From: Jefferson, Thomas
To: Knox, Henry



Dear Sir
Philadelphia Apr. 8. 1800.

I recieved with great satisfaction your favor of Mar. 9. which mr Pope forwarded by post, and proposed to follow it but he is not yet arrived here. I communicated to Genl. Gunn your friendly expressions respecting him. of the transaction to which they related I  can say little, having, you know, neither ears to hear, eyes to see, or tongue to speak, but as the Senate direct me. I may say however that so far as it occasioned debate, which was scarcely at all, it was treated with great delicacy, no expression having been dropped which you would not have heard without dissatisfaction.
I recieve great pleasure from the continuance of your friendly dispositions. I can with truth reciprocate the assurances that differences of political opinions excited in me no unfriendliness more than a difference of feature. it is not thus that I view or value man. were we to deny our esteem & society to all but those who think with us, every man would be an insulated being, and social relations would be dissolved. I can say with truth, and with great comfort to my own heart, that I never deserted a friend for difference of opinion in politics, in religion, in physics; for I place all these differences on a footing. but great numbers have deserted me. the paroxysm however, which was too strong for their minds, is rapidly passing away; & some of them doubtless will return, and meet again the constancy of my esteem.
I have heard with great sensibility of the losses you have sustained in your family. on this subject even friends should be silent; time being the only physician. the difficulties you mention in your affairs are of another order, & more remediable. for these you have still sufficient of life, health & activity to do much. I pray heaven to favor your efforts to your own satisfaction. Be so good as to make my respectful salutations acceptable to mrs Knox and to recieve yourself assurances of the constant esteem with which I am Dear Sir
Your friend & servt

Th: Jefferson

